Title: [Diary entry: 11 February 1785]
From: Washington, George
To: 

Friday 11th. Mercury at 46 this Morning—51 at Noon and the same at Night. The first part of the Morning was hazy & rather cool. Before Noon it grew clear, warm, and pleasant and towards the Evening it lowered & the Sun set in a bank. The Wind in the Morning was Northwardly. Afterwards it got round to the Southward but there was very little of it. Employed all day in marking the ground for the reception of my Shrubs. In the Evening a Mr. Andrews, Jeweller in Philadelphia,

called to shew me an Eagle medal, which he had made, & was about to offer as Specimen of his Workmanship to the Members of the Society of Cincinnati in hopes of being employed by them in that way. He was accompanied by a Mr.  name not known.